Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffatt et al (US 2012/0325784).

Moffatt discloses regarding claims 1 and 8-10, a beam emitter 102A or 102B (See Paragraph [0021] and Figs 2A and 2B), Reflectors 240 and 242 vary the position of the beam with respect to the workpiece. (See Paragraph [0035]) A polarizer 206B for varying the polarization of the beam (See Paragraph [0035]) is shown in Fig 2B, a controller 105 or 200B controls the emitted pulse. Regarding claim 2, rotational actuators 205A/B align the polarization filters (See Paragraph [0027]) and a waveplate 364. (See Paragraph [0041]) Regarding claims 3 and 4, the wave plates may be quarter of half wave plates. (See Paragraph [0027]) Regarding claim 5, the polarization is on a linear axis. (See Paragraph [0026]) Regarding claim 11, the beam 238 is directed toward a surface or substrate which has an output polarization from polarizer 206B (See Abstract and Paragraph [0035]) and the polarization is altered by the rotational actuators 205 A/B. (See Paragraph [0027]) Regarding claim 13, a polarizer 206B for varying the polarization of the beam (See Paragraph [0035]) is shown in Fig 2B, a controller 105 or 200B controls 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moffatt et al (US 2012/0325784) in view of Yamada et al (US 2008/0291232).

Moffatt discloses changing the rotation of the polarization filters based on the material surface (paragraph [0027]) but fails to disclose using a memory for storing polarization data. Yamada discloses storing polarization data and selecting the correct polarization to use based on the target. (See Paragraph [0041] and S404 and S405) It would have been obvious to adapt Moffatt in further view of Yamada to provide the memory for storing polarization data for selecting the correct polarization of the beam to be used in a certain application for a specific material. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moffatt et al (US 2012/0325784) in view of Deshi (US 2006/0169677).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/19/2021